DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty, and the hatching of juxtaposed different elements must be angled in a different way.  MPEP 608.02 V.  Section line II-II is incorrectly placed.  Hatching of juxtaposed different elements of at least figure 3 are angled identically.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 11, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 20160192797).
Claim 1:  Yang discloses an insulated mug (thermally insulated container) comprising: an inner container shell 3 (tubular inner container part) having a closed bottom and an open top end; an outer container shell 2 (tubular outer container part) having a closed bottom and an open top end, wherein the inner container shell 3 (tubular inner container part) is received in the outer container shell 2 (tubular outer container part); and a tubular coupler 1 (connection member), wherein, with the inner container shell 3 (tubular inner container part) received in the outer container shell 2 (tubular outer container part), the tubular coupler 1 (connection member) is disposed between an upper end portion of the inner container shell 3 (tubular inner container part) and an upper end portion of the outer container shell 2 (tubular outer container part) so as to define an insulating space 8 (sealed space) having a predetermined size between an outer peripheral surface of the inner container shell 3 (tubular inner container part) and an inner peripheral surface of the outer container shell 2 (tubular outer container part) (see fig. 1 & 3).  

Claim 5:  Yang discloses a heat-resistant glass material (material) forming the inner container shell 3 (tubular inner container part) being different in kind from a food-safe heat-resistant plastic material (material) forming the outer container shell 2 (tubular outer container part) (see P. 0014-0015).
Claim 6:  Yang discloses one of a cooling medium and a heating medium being capable of being placed in the insulating space 8 (sealed space) (see fig. 1 & 3).  
Claim 11:  See claim 5 above.
Claim 16:  See claim 6 above.
Claim 17:  See claim 6 above.

Claim(s) 1, 2, 4-7, 9, 11, 12, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yaguchi (US 20170297805).
Claim 1:  Yaguchi discloses an ice cream maker 1 (thermally insulated container) comprising: an inside container 3 (tubular inner container part) having a closed bottom 
Claim 2:  Yaguchi discloses the inside container 3 (tubular inner container part) has an outer periphery including a tapered surface of which an outer diameter decreases toward a bottom end of the inside container 3 (tubular inner container part), and wherein the ring member 4 (connection member) has an inner periphery including a tapered surface of which an inner diameter decreases in an axial direction of the ring member 4 (connection member) such that the tapered surface of the ring member 4 (connection member) is disposed along the tapered surface of the inside container 3 (tubular inner container part) (see fig. 4).  
Claim 4:  Yaguchi discloses the ring member 4 (connection member) being an elastic member (injection-molded member) (see P. 0036).  The limitation of injection-molded is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the 
Claim 5:  Yaguchi discloses a refrigerant in a package made of polyethylene (material) forming the cold insulating agent 13 of the inside container 3 (tubular inner container part) being different in kind from a styrene foam forming part of the outside container 2 (tubular outer container part) (see fig. 4 and P. 0032 & 0060).
Claim 6:  Yaguchi discloses a cooling medium and a heating medium being capable of being placed in the (sealed space) (see fig. 2 & 4).  
Claim 7:  See claim 4 above. 
Claim 9:  See claim 5 above.
Claim 11:  See claim 5 above.
Claim 12:  See claim 5 above.
Claim 14:  See claim 6 above.
Claim 16:  See claim 6 above.
Claim 17:  See claim 6 above.
Claim 18:  See claim 6 above.
Claim 20:  See claim 6 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 10, 13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaguchi (US 20170297805) as applied to claim 2 above, and further in view of Hsieh (US 20110168659).
Claim 3:  Yaguchi disclose the ring member 4 (connection member) including: a radially inner surface of an upper end portion and a radially inner surface of a lower end portion (see annotated fig. 4 below).
Yaguchi does not disclose a plurality of radially inwardly rising protrusions on a radially inner surface of an upper end portion of the connection member or a plurality of radially inwardly rising protrusions on a radially inner surface of a lower end portion of the connection member.
  Hsieh teaches a bottle cap device having a container 70 with plurality of engaging grooves 83 provided around a bottle opening 71 and a bottle cap 10 with a subpackage vessel 20 with a plurality of engaging teeth 82 for engaging with the engaging grooves 83 (see P. 0033 and fig. 2 & 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the radially inner surface of the upper end portion and lower end portion of the ring member 4 (connection member) to include a plurality of engaging 

    PNG
    media_image1.png
    701
    472
    media_image1.png
    Greyscale


Claim 10:  See claim 5 above.
Claim 13:  See claim 5 above.
Claim 15:  See claim 6 above.
Claim 19:  See claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736